Title: From Thomas Jefferson to Thomas Law, 31 May 1802
From: Jefferson, Thomas
To: Law, Thomas


            Dear SirWashington May 31. 1802
            I recieved yesterday evening your letter of the 23d. instant, informing me of the death of mrs Washington: and I recieved it with great & sincere concern. an acquaintance of five and twenty years, in times & circumstances of various and trying aspect, had made me a witness of her constant course in whatsoever was benevolent and virtuous in life, had marked her in my judgment as one of the most estimable of women, and had inspired me with an affectionate and respectful attachment to her. this loss is the more felt too as it renews the memory of a preceding one, of a worthy of that degree which providence, in it’s wise dispensations, sees fit rarely to bestow on us, whose services in the cause of man had justly endeared him to the world, and whose name will be among the latest monuments of the age wherein he lived, which time will extinguish. my own sense of these losses enables me to sympathise sincerely in the afflictions of the family, to whom I pray you to tender assurances, & to accept them yourself, of my highest esteem & respect.
            Th: Jefferson
          